DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:   Applicant claims a method comprising
	forming a heat dissipation slurry comprising a first solvent and a heat dissipation material, wherein the heat dissipation material comprises at least one of boron nitride, graphene, graphite, carbon fiber, carbon nanotubes, aluminum foil, or copper; applying the heat dissipation slurry to a composite core comprising a composite material to form a heat dissipation layer; forming a thermal barrier slurry comprising a second solvent, a binder, and a thermal barrier material wherein the comprises at least one of polyvinyl alcohol, polyvinyl alcohol copolyacetate, polyacrylamide, polyethylene glycol, polyethyleneimine, polyurethane, polyester, or latex; and wherein the thermal barrier material comprises at least one of montmorillonite, aluminum hydroxide, magnesium hydroxide, silicate glass, mica powder or flake, aluminum oxide powder, titanium dioxide powder, or zirconium oxide powder; and forming a thermal barrier layer on the heat dissipation layer, wherein the thermal barrier layer comprises between 50% and 99% by weight thermal barrier material as recited in claim 1.
	The prior art does not provide for the method as recited in claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786